Exhibit 10.4

 

PACIFIC PREMIER BANCORP, INC.

 

AMENDED AND RESTATED

 

2012 LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), effective as of
                            (the “Grant Date”), is made by and between Pacific
Premier Bancorp, Inc., a Delaware corporation (the “Company”), and
                  (the “Participant”).  This Restricted Stock Unit Award is made
pursuant to the terms of the Pacific Premier Bancorp, Inc. 2012 Long-Term
Incentive Plan (as amended from time to time, the “Plan”), a copy of which has
been provided to the Participant and the terms of which are hereby incorporated
by reference and made part of this Agreement.  Unless otherwise indicated,
whenever capitalized terms are used in this Agreement, they shall have the
meanings set forth in the Plan.

 

ARTICLE I.

 

GRANT OF RESTRICTED STOCK UNITS

 

Section 1.1            Grant of Restricted Stock Units [and Dividend
Equivalents]

 

Subject to the terms and conditions provided in this Agreement and the Plan, the
Company hereby grants to the Participant a maximum number of Restricted Stock
Units equal to [    ], with a target amount of [     ] (such target referred to
as the “Target Restricted Stock Units”) as of the Grant Date, which shall vest,
if at all, in accordance with Sections 1.2 and 1.3 below.  The Participant shall
have no right to vote, to receive dividends, or any other rights as a
shareholder of the Company with respect to the Restricted Stock Units.  In the
event the Committee exercises its discretion to grant the Participant pursuant
to Section 10.03 of the Plan, the Dividend Equivalents shall be subject to the
same terms and conditions applicable to the Restricted Stock Units, including,
but not limited to, vesting, forfeiture, restrictions on transferability, and
the timing of payment or settlement.

 

Section 1.2            Vesting

 

(a)                                 The Restricted Stock Units have been
credited to a bookkeeping account on behalf of the Participant.  The Restricted
Stock Units shall be earned in whole, in part, or not at all, as provided
herein.  Following the end of the a three-year performance period that commences
on the Grant Date (such three-year period is referred to as “the Performance
Period”), the Committee shall determine the Company’s achievement of the
performance goals, described in more detail below, and shall certify such
results in writing.  Upon such certification, the Restricted Stock Units may
become vested (the “Vesting Date,” as applicable), if the Company achieves a
pre-determined level of the performance goals and the Participant remains in
service on the Vesting Date.  Any Restricted Stock Units that fail to vest by
the end of the Performance Period in accordance with the terms of this Agreement
shall be forfeited and reconveyed to the Company without further consideration
or any act or action by the Participant

 

--------------------------------------------------------------------------------


 

and the Participant shall have no further right or interest in the Restricted
Stock Units.  For purposes of this Agreement, the performance goal shall be
based on the Company’s relative total shareholder return percentile performance
(“rTSR”) as compared to the Keefe, Bruyette & Woods, Inc., (“KBW”) Regional Bank
Index over the Performance Period.  The Company’s total shareholder return shall
be the ratio of the 30-trading day average stock price at the end of the
Performance Period, assuming dividends are reinvested, to the 30-trading day
average stock price at the beginning of the Performance Period, assuming
dividends are reinvested.

 

The Company’s rTSR performance must be in at least the 25th percentile of the
companies in the KBW Regional Bank Index (i.e., the “threshold level”) for any
Restricted Stock Units to be eligible to vest at the end of the Performance
Period.  If the Company’s rTSR percentile performance falls between threshold
level and the 50th percentile of the companies in the KBW Regional Bank Index
(i.e., the “target level”) or between the target level and the 75th percentile
of the companies in the KBW Regional Bank Index (i.e., the “maximum level”), the
Committee shall use straight line interpolation to determine the vested number
of Restricted Stock Units for the Performance Period, which in no event shall
exceed 200% of the Target Restricted Stock Units.  Notwithstanding the
foregoing, if the Company’s absolute total shareholder return is negative, the
Participant shall not vest in more than the Target Restricted Stock Units.  The
portion of the Restricted Stock Units eligible for vesting if the Company
achieves the threshold, target or maximum levels are as follows:

 

Company’s Percentile Performance Rank

 

Vested Restricted Stock Units

75th Percentile

 

150% of the Target Restricted Stock Units

50th Percentile

 

100% of the Target Restricted Stock Units

25th Percentile

 

50% of the Target Restricted Stock Units

Below 25th Percentile

 

None

 

(b)                                 Except as may be otherwise provided in
Section 1.3 of this Agreement, in the event the Participant’s service as an
Employee, Officer, director or consultant terminates for any reason other than
death or Disability, vesting shall cease and any Restricted Stock Units that
have not yet vested on such date shall be forfeited immediately and reconveyed
to the Company without further consideration or any act or action by the
Participant and the Participant shall have no further right or interest in the
Restricted Stock Units.  Notwithstanding the foregoing, the Committee may, in
the event the Participant’s status as an Employee, Officer, director or
consultant terminates without Cause or for Good Reason, the Committee, in its
sole discretion, may waive the automatic forfeiture of any or all such
Restricted Stock Units and the Participant may be eligible to vest in his or her
Restricted Stock Units at the end of the Performance Period in accordance with
Section 1.2 and the Company shall settle such Restricted Stock Units in
accordance with Article II.

 

2

--------------------------------------------------------------------------------


 

Section 1.3           Acceleration of Vesting

 

(a)                                 Notwithstanding Section 1.2, in the event
the Participant’s status as an Employee, Officer, director or consultant
terminates due to death or Disability, the Participant shall vest at the end of
the Performance Period in the number of Restricted Stock Units that would vest
in accordance with Section 1.2, prorated based on the portion of the Performance
Period completed as of the Participant’s termination of service and the Company
shall settle such Restricted Stock Units in accordance with Article II.

 

(b)                                 Notwithstanding Section 1.2, in the event
the Participant’s employment terminates without Cause or for Good Reason within
two (2) years following a Change in Control, any of the Restricted Stock Units
that have not yet vested upon the consummation of such termination of employment
following the Change in Control shall become immediately vested. 
Notwithstanding the foregoing, in no event shall such acceleration of vesting
take place with respect to any Restricted Stock Units that have been forfeited
prior to the effective date of the Change in Control.(1)

 

ARTICLE II.

 

SETTLEMENT OF RESTRICTED STOCK UNITS

 

Section 2.1            Timing and Manner of Settlement of Restricted Stock Units

 

(a)                                 Unless and until the Restricted Stock Units
become vested and nonforfeitable in accordance with Section 1.2 or 1.3 of this
Agreement, the Participant shall have no right to settlement of any such
Restricted Stock Units.  Reasonably promptly after the Vesting Date (and in any
event not later than two and one-half (2-1/2) months after the end of the year
in which such Restricted Stock Units vest), such vested and non-forfeitable
Restricted Stock Units (and any Dividend Equivalents the Committee awarded to
the Participant, if any) shall be settled by the Company delivering to the
Participant (or his beneficiary in the event of death) either (i) a certificate
evidencing a number of shares of Common Stock equal to the number of vested
Restricted Stock Units that become vested and non-forfeitable upon the Vesting
Date; (ii) cash equal to the Fair Market Value of the Common Stock as of the
Vesting Date with respect to each vested Restricted Stock Unit; or (iii) a
combination of (i) and (ii); provided, however, that any shares of Common Stock
delivered to the Participant shall be endorsed with the appropriate legends
determined by the Company.

 

(b)                                 Notwithstanding subsection (a) above, in the
event that (i) the Participant is subject to the Company’s policy permitting
officers and directors to sell shares only during certain “window” periods, in
effect from time to time (the “Policy”) or the Participant is otherwise
prohibited from selling shares of the Company’s Common Stock in the public
market and any shares covered by the Restricted Stock Units are scheduled to be
delivered on a day (the “Original Distribution Date”) that does not occur during
an open “window period” applicable to the Participant or a day on which the
Participant is permitted to sell shares of the Company’s

 

--------------------------------------------------------------------------------

(1)  Please note that we only included the double trigger vesting so we did not
include vesting at 100% of target if the change in control occurs less than 6
months from grant and vests based on actual performance at the change in control
with respect to awards granted more than six months prior to the change in
control.

 

3

--------------------------------------------------------------------------------


 

common stock pursuant to a written plan that meets the requirements of
Rule 10b5-1 under the Exchange Act, as determined by the Company in accordance
with the Policy, or does not occur on a date when the Participant is otherwise
permitted to sell shares of the Company’s common stock on the open market, and
(ii) the Company elects not to satisfy its tax withholding obligations by
withholding shares from the Participant’s distribution, then such shares shall
not be delivered on such Original Distribution Date and shall instead be
delivered on the first business day of the next occurring open “window period”
applicable to the Participant pursuant to such Policy (regardless of whether the
Participant is still providing continuous services at such time) or the next
business day when the Participant is not prohibited from selling shares of the
Company’s Common Stock in the open market, but in no event later than the
fifteenth (15th) day of the third calendar month of the calendar year following
the calendar year in which the shares covered by the Restricted Stock Units
vest.  Settlement of the Restricted Stock Units pursuant to the provisions of
this Section 2.1 is intended to comply with the requirements for the short-term
deferral exemption available under Treasury Regulations
Section 1.409A-1(b)(4) and shall be construed and administered in such manner.
The form of such delivery of the shares (e.g., a stock certificate or electronic
entry evidencing such shares) shall be determined by the Company.  Neither the
Participant nor any of the Participant’s successors, heirs, assigns or personal
representatives shall have any further rights or interests in any Restricted
Stock Units that are so paid.

 

(c)                                  If the Restricted Stock Units are subject
to, and not exempt from Code Section 409A, the following provisions in this
subsection (c) shall supersede anything to the contrary in subsection (a), the
Company, subject to subsection (b), shall settle the vested Restricted Stock
Units within sixty (60) days after the Vesting Date (provided that, to the
extent required to comply with Code Section 409A, if such sixty (60) day period
spans calendar years, the payment shall be made in the second calendar year).

 

Section 2.2            Tax Consequences

 

The Company shall withhold from any amounts due and payable by the Company to
the Participant (or secure a cash payment from the Participant in lieu of
withholding) the amount of any federal or state withholding or other taxes, if
any, due from the Company with respect to the Restricted Stock Units, and the
Company may defer such issuance until such withholding or payment is made unless
otherwise indemnified to its satisfaction with respect thereto.  The Company
shall have the right to: (i) deduct from other compensation payable to the
Participant; (ii) make deductions from any settlement of the Restricted Stock
Units in an amount sufficient to satisfy the withholding from any settlement of
the Restricted Stock Units, in each case in an amount sufficient to satisfy the
withholding obligation; (iii) require the Participant to pay such required sums
directly to the Company or (iii) take such other action as may be necessary or
appropriate to satisfy the withholding obligation.

 

If the Participant is required to pay the sum directly to the Company, payment
in cash or by check for such sums required to pay the taxes due shall be
delivered to the Company.  The Participant may elect to have such tax
withholding obligation satisfied, in whole or in part, by authorizing (i) the
Company to withhold from shares of Common Stock to be issued by the Company, a
number of shares of Common Stock with an aggregate Fair Market Value that would
satisfy the tax withholding amount due, or (ii) a third party broker to sell a
number of shares of Common Stock that are otherwise deliverable to the
Participant with an aggregate Fair

 

4

--------------------------------------------------------------------------------


 

Market Value that would satisfy the tax withholding amount due. The Company
shall have no obligation upon vesting of shares of Common Stock to issue stock
certificates to the Participant for the shares of Common Stock until payment
with respect to taxes due has been received, unless the tax withholding as of or
prior to the distribution of Common Stock is sufficient to cover all sums due.

 

Section 2.3            Adjustments in Restricted Stock Units

 

Notwithstanding any other provision of this Agreement, the Committee may make
adjustments with respect to the Restricted Stock Units in accordance with the
provisions of Article V of the Plan.

 

Section 2.4            Securities Law Compliance

 

A Participant may not be issued any shares in respect of vested Restricted Stock
Units unless either (i) the shares are registered under the Securities Act; or
(ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Any grant of Restricted Stock
Units also must comply with other applicable laws and regulations governing the
Award, and the Company may cancel the Award if it determines that such Award
would not be in material compliance with such laws and regulations.

 

Section 2.5            Clawback

 

The Restricted Stock Units and any cash or shares of Common Stock paid or issued
pursuant to this Agreement and the Plan shall be subject to any compensation
recoupment policy of the Company that is applicable by its terms to the
Participant and to Awards of this type.  Notwithstanding any other provisions in
the Plan or this Agreement, the Company may cancel any Award, require the
Participant to reimburse the Company for any Award (whether previously,
currently or subsequently awarded) or return any Shares the Participant
received, and effect any other right of recoupment of equity or other
compensation provided under the Plan or any Award in accordance with any Company
policies that may be adopted and/or modified from time to time (“Clawback
Policy”).  In addition, the Participant may be required to repay to the Company
previously paid compensation, whether provided pursuant to the Plan or any
Award, in accordance with the Clawback Policy.  By accepting this Award of
Restricted Stock Units, the Participant agrees to be bound by the Clawback
Policy, as in effect or as may be adopted and/or modified from time to time by
the Company in its discretion (including, without limitation, to comply with
applicable law or stock exchange listing requirements).

 

ARTICLE III.

 

OTHER PROVISIONS

 

Section 3.1            Administration

 

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret, amend or revoke any such
rules.  All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and

 

5

--------------------------------------------------------------------------------


 

binding upon the Participant, the Company and all other interested persons.  No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or the Restricted
Stock Units.  In its absolute discretion, the Board may at any time and from
time to time exercise any and all rights and duties of the Committee under the
Plan and this Agreement except with respect to matters which, under Rule 16b-3
or Code Section 162(m), or any regulations or rules issued thereunder, are
required to be determined in the sole discretion of the Committee.

 

Section 3.2            Limitations on Transferability

 

The Restricted Stock Units shall not be assignable or transferable by the
Participant, other than (i) by will or the laws of descent and distribution,
(ii) to family members or entities (including trusts) established for the
benefit of the Participant or the Participant’s family members; and (iii) to any
other person to the extent permitted by applicable securities law.

 

Section 3.3            No Right of Continued Employment or Service

 

Nothing in this Agreement shall interfere with or limit in any way the right of
the Company to terminate the Participant’s employment or service at any time,
nor confer upon the Participant any right to continue in the employ or service
of the Company.

 

Section 3.4            Participant’s Representation

 

The Participant agrees upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.  The Participant acknowledges
and agrees that he or she has reviewed this Agreement and the Plan in its
entirety, had an opportunity to obtain the advice of counsel prior to executing
and accepting this Agreement, and fully understand all provisions of the Award.
 The Participant hereby acknowledges receipt or the right to receive a document
providing the information required by Rule 428(b)(1) promulgated under the
Securities Act, which includes the Plan prospectus.  In addition, the
Participant acknowledges receipt of the Company’s policy permitting officers and
directors to sell shares only during certain “window” periods and the Company’s
insider trading policy, in effect from time to time. This Agreement shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.

 

Section 3.5            Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of the officer designated as the Administrator
from time to time, and any notice to be given to the Participant shall be
addressed to him at the address given beneath his signature hereto.  By a notice
given pursuant to this Section 3.5, either party may hereafter designate a
different address for notices to be given to him.  Any notice which is required
to be given to the Participant shall, if the Participant is then deceased, be
given to the Participant’s personal representative if such representative has
previously informed the Company of his or her status and address by written
notice under this Section 3.5.  Any notice shall be deemed duly given when
delivered (i) by hand or (ii) by courier service, when provided to an
internationally recognized overnight delivery service for overnight delivery.

 

6

--------------------------------------------------------------------------------


 

Section 3.6            Unsecured Obligation

 

The Award of Restricted Stock Units pursuant to this Agreement is unfunded, and
the Participant shall be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares or make any payment
pursuant to this Agreement. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.

 

Section 3.7            Effect on Other Employee Benefit Plans

 

The value of the Award subject to this Agreement shall not be included as
compensation, earnings, salaries, or other similar terms used when calculating
the Participant’s benefits under any employee benefit plan sponsored by the
Company, except as such plan otherwise expressly provides. The Company expressly
reserves its rights to amend, modify, or terminate any of the Company’s employee
benefit plans.

 

Section 3.8            Compliance with Section 409A of the Code

 

This Agreement is intended to comply with the requirements of Code Section 409A,
to the extent applicable and shall be construed and administered such that the
Award either (i) qualifies for an exemption from the requirements of Code
Section 409A or (ii) satisfies the requirements of Code Section 409A. If an
Award is subject to Code Section 409A, (i) distributions shall only be made in a
manner and upon an event permitted under Code Section 409A, (ii) payments to be
made upon a termination of employment shall only be made upon a “separation from
service” under Code Section 409A, (iii) unless the Award specifies otherwise,
each installment payment shall be treated as a separate payment for purposes of
Code Section 409A, and (iv) in no event shall a Participant, directly or
indirectly, designate the calendar year in which a distribution is made except
in accordance with Code Section 409A. Any Award that is subject to Code
Section 409A and that is to be distributed to a “specified employee, “ as
defined in Code Section 409A(a)(2)(B)(i) upon separation from service shall be
administered so that any distribution with respect to such Award shall be
postponed for six (6) months following the date of the Participant’s separation
from service, if required by Code Section 409A.  If a distribution is delayed
pursuant to Code Section 409A, the distribution shall be paid within fifteen
(15) days after the end of the six-month period. If the Participant dies during
such six-month period, any postponed amounts shall be paid within ninety (90)
days of the Participant’s death.  The determination of a specified employee,
including the number and identity of persons considered specified employees and
the identification date, shall be made by the Committee or its delegate each
year in accordance with Code Section 416(i) and the “specified employee”
requirements of Code Section 409A.

 

Section 3.9            Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 

7

--------------------------------------------------------------------------------


 

Section 3.10     Construction

 

This Agreement shall be administered, interpreted and enforced under the
internal laws of the State of Delaware without regard to conflicts of laws
thereof.

 

Section 3.11     Conformity to Securities Laws

 

The Participant acknowledges that the Plan is intended to conform to the extent
necessary with all provisions of the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, and any and all regulations and
rules promulgated by the Securities and Exchange Commission thereunder,
including, without limitation, the applicable exemptive conditions of
Rule 16b-3.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Restricted Stock Units are granted and may be settled,
only in such a manner as to conform to such laws, rules and regulations.  To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

 

Section 3.12     Amendments

 

This Agreement and the Plan may be amended without the consent of the
Participant provided that such amendment would not affect in any materially
adverse manner any rights of the Participant under this Agreement.  No amendment
of this Agreement shall, without the consent of the Participant, affect in any
materially adverse manner any rights of the Participant under this Agreement.

 

[Signature page follows.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

 

PACIFIC PREMIER BANCORP, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Steven R. Gardner

 

 

Title:

President & Chief Executive Officer

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Address:

 

 

 

City, State, Zip:

 

 

 

Phone number:

 

 

 

Passport number:

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------